Citation Nr: 0834230	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-34 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to September 
1977, and from January 1981 to December 2003.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 20 
percent rating, each, for degenerative disc disease of the 
cervical spine with IVD involving C3-C7 spinal nerve 
segments, and for degenerative disc disease with IVD 
involving L1-L3 spinal segments, each effective January 1, 
2004; as wellas granted service connection and assigned an 
initial 10 percent rating for peripheral neuropathy, left 
upper extremity, also effective January 1, 2004.  In January 
2005, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2005.

Because the appeal involves disagreement with the initial 
ratings assigned following the grants of service connection, 
the Board has characterized these matters in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.   As indicated below, during the 
hearing, the veteran withdrew from appeal two of the three 
claims for which an appeal had been perfected. 

The Board's dismissal of the claims for an initial rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine and for an initial rating in excess of 20 
percent for degenerative disc of the lumbar spine is set 
forth below.  The claim for an initial rating in excess of 10 
percent for peripheral neuropathy, left upper extremity, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDING OF FACT

On August 5, 2008, prior to the promulgation of a decision in 
the appeal, the veteran requested withdrawal of the appeal 
with regard to the claims for initial ratings in excess of 20 
percent, each, for degenerative disc disease of the cervical 
spine and for degenerative disc disease of the lumbar spine.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, with regard to his claims for initial ratings in 
excess of 20 percent, each, for degenerative disc disease of 
the cervical spine and for degenerative disc disease of the 
lumbar spine, have been met.  38 U.S.C.A. § 7105(d)(5) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2007).  

During the August 5, 2008 Board hearing, the veteran 
requested withdrawal of the appeal as to the claims for 
initial ratings in excess of 20 percent for degenerative disc 
disease of the cervical spine and degenerative disc disease 
of the lumbar spine.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to those claims.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claims for initial ratings in excess of 
20 percent for degenerative disc disease of the cervical 
spine and degenerative disc disease of the lumbar spine, and 
these matters must be dismissed. 


ORDER

The appeal as to the claim for an initial rating in excess of 
20 percent for degenerative disc disease of the cervical 
spine is dismissed.  

The appeal as to the claim for an initial rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
is dismissed.   


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for an initial rating in excess of 10 
percent for peripheral neuropathy, left upper extremity, is 
warranted. 

Initially, the Board points out that the veteran's peripheral 
neuropathy, left upper extremity, is rated as1 0 percent 
disabling pursuant to Diagnostic Code 8715, which provides 
ratings of 10, 20, and 40 percent for neuralgia of the median 
nerve of the minor extremity which is mild, moderate, and 
severe, respectively.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8715 (2007).  

The veteran's peripheral neuropathy was evaluated on VA 
examination in May 2004.  The veteran described tingling, 
numbness, pain, and weakness, and stated that his peripheral 
neuropathy affected his ability to hold objects, sleep, 
stand, walk, and climb stairs/ladders.  Examination revealed 
that the veteran's right hand was his dominant hand.  
Neurological examination revealed findings of neuralgia at 
C3-C7, with sensory dysfunction and findings of pain 
secondary to fusion, radiating to the left side.  Motor 
function and sensory function were within normal limits.  The 
pertinent impression was peripheral neuropathy.  

The veteran was afforded a VA examination to evaluate 
diabetes mellitus in May 2005.  Neurological examination of 
the upper extremities revealed motor function within normal 
limits and abnormal sensory function, with findings of 
numbness and decreased fine touch on the tips of the fingers 
bilaterally.  The examiner noted that the diagnosis of the 
veteran's neurological problem was peripheral neuropathy, 
which occurred in the upper and lower extremities, and added 
that the neurological condition resulted in neuralgia.  

The veteran's diabetes mellitus was again evaluated on VA 
examination in April 2008.  The veteran described the pain in 
his arms as 3 to 4 on a scale of 1 to 10.  Motor examination 
was 4+/5 in the upper extremities, and there was decreased 
fine touch in the upper extremities.  The examiner noted that 
the veteran was diagnosed with peripheral neuropathy 
involving the upper extremities in 2000, and that his 
symptoms were related to his cervical spine disease.  The 
veteran reported that the "toothache" type pain in his 
upper arms changed to a burning pain after his diagnosis of 
diabetes.  The veteran added that he took Lyrica every 8 
hours with good relief.  

During the August 2008 hearing, the veteran testified that he 
was experiencing numbness, tingling, and pain in his left 
arm, and described the pain as 7 to 8 on a scale of 1 to 10.  
He added that he was unable to raise his arm above his 
shoulder and could not grasp or manipulate objects with the 
left hand because he could not close his hand all the way.  
He reported that his private physician had described his 
condition as moderate, which is why she had referred him to a 
neurologist.  

In an August 2008 letter, the veteran's private physician 
stated that the veteran had been undergoing extensive testing 
for the last several months regarding his worsening 
progressive neurological symptoms and added that his current 
diagnosis from his surgeon included moderate bilateral 
peripheral neuropathy with diabetic complications.  

The veteran's testimony and the August 2008 letter from his 
private physician reflect a worsening of peripheral 
neuropathy in the left upper extremity.  Moreover, none of 
the VA examinations have included a medical opinion that 
specifically describes the severity of the veteran's 
condition as mild, moderate, or severe.  To ensure that the 
record reflects the current severity of this disability, the 
Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the service-connected peripheral 
neuropathy of the left upper extremity.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  During the August 2008 hearing, 
the veteran indicated his willingness to report to a VA 
examination, if necessary.  

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological examination, by an appropriate physician, at 
aVA medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of the claim for a higher 
initial rating for peripheral neuropathy of the left upper 
extremity (as the original claim will be adjudicated on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file currently includes outpatient treatment records from the 
Atlanta VA Medical Center (VAMC) dated from November 2004 to 
January 2005.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain records 
of treatment for peripheral neuropathy of the left upper 
extremity from the Atlanta VAMC, since January 2005, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

The record also reflects that pertinent, identified  private 
medical records have not been obtained.  During the August 
2008 hearing, the veteran indicated that he received 
treatment for peripheral neuropathy of the left upper 
extremity from Dr. Bekele at Eagle's Landing Family Practice.  
He added that he was also receiving treatment from Dr. Ray, 
an orthopedic surgeon, at Amery Spine Center, and had 
recently been referred to a neurologist who was not treating 
him, but who performed tests and referred him back to his 
primary care provider at Eagle's Landing Family Practice.  
The Board notes that, in March 2005, the veteran submitted a 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, for 
records from a different physician at Eagle's Landing Family 
Practice in regard to a claim for service connection for 
diabetes.  While the veteran submitted a letter from Dr. 
Bekele in August 2008, records of treatment from this 
physician, as well as records of treatment from Dr. Ray, have 
not been associated with the claims file.   

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for peripheral neuropathy of the left upper 
extremity from Dr. Bekele and Dr. Ray, as well as from the 
private neurologist to whom the veteran was referred by Dr. 
Bekele.  If more current authorization to obtain these 
records is required, the RO should request that the veteran 
sign and furnish such appropriate authorization for the 
release to VA of all such private medical records, and any 
such authorization should be associated with the claims file.

The Board further finds that further notification action 
regarding the claim for an initial rating in excess of 10 
percent for peripheral neuropathy, left upper extremity is 
warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that, effective May 30, 2008, 
38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.

The Board notes that a February 2004 VCAA notice letter 
advised the veteran of the information and evidence needed to 
substantiate his claim for service connection for peripheral 
neuropathy, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Despite the foregoing, the veteran 
has not been furnished a letter providing notice of the 
evidence needed to support his claim for an initial rating in 
excess of 10 percent for peripheral neuropathy of the left 
upper extremity.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
veteran of the evidence necessary to support the claim 
remaining on appeal, and give him another opportunity to 
present information and/or evidence pertinent to the claim.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The RO's adjudication of the claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Atlanta 
VAMC all records of evaluation and/or 
treatment of peripheral neuropathy of the 
left upper extremity since January 2005.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his representative a VCAA-compliant 
letter requesting that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for an initial rating in excess of 
10 percent for peripheral neuropathy of 
the left upper extremity.

The RO should specifically request that 
the veteran provide current, signed 
authorization to enable it to obtain 
records of private treatment for 
peripheral neuropathy of the left upper 
extremity from Eagle's Landing Family 
Practice, Dr. Ray, and the private 
neurologist to whom he was referred by 
his primary care physician (as identified 
above).

In its letter, the RO should explain how 
to establish entitlement to an initial 
rating in excess of 10 percent for 
peripheral neuropathy of the left upper 
extremity, as well as explain the 
evidence that will be obtained by VA and 
the type of evidence that is the 
veteran's ultimate responsibility to 
submit.    

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period)

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from Eagle's Landing Family 
Practice, Dr. Ray, and the private 
neurologist to whom he was referred by 
his primary care physician (as noted 
above)-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should provide an assessment 
of the severity of the peripheral 
neuropathy of the left upper extremity, 
indicating whether such peripheral 
neuropathy is best characterized as mild, 
moderate, or severe.  The examiner should 
also indicate whether the veteran's 
peripheral neuropathy more nearly 
approximates complete paralysis of the 
median nerve.  

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


